COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Elizabeth Dauz v. Xochitl Valdez, Frontier Title Company-WH,
                          L.L.C., Thai Klam, Team 360, LLC, Himarani Sivarajan

Appellate case number:    01-15-00831-CV

Trial court case number: 2014-29743

Trial court:              125th District Court of Harris County

        Appellant, Elizabeth Dauz, filed a notice of appeal, stating she was bringing an
accelerated appeal from an interlocutory order. On October 15, 2015, Dauz filed a motion to
abate to allow her to obtain permission from the trial court to appeal the interlocutory order. On
November 5, 2015, this Court issued an order, abating the appeal. On November 25, 2015, a
supplemental clerk’s record was received containing an order denying Dauz’s motion for
summary judgment and granting appellee, Xochitl Valdez’s motion for summary judgment.
Further orders may have been signed since the filing of this supplemental clerk’s record.
       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record containing any orders filed after November 16, 2015, including a final
judgment, if any. See TEX. R. APP. P. 34.5(c)(1).
       The special clerk’s record shall be filed in the First Court of Appeals within 10 days of
the date of this order.
       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: December 15, 2015